Case 1:20-cv-03858-FB-RER Document 19 Filed 10/15/20 Page 1 of 2 PageID #: 81


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MICHAEL RAMOS and BRIAN RIVERA,

                                 Plaintiff,                  Index No.: 20-CV-03858-FB-RER
               -against-

STEVE BELSITO SONS, INC. BELSITO                              NOTICE OF APPEARANCE
MECHANICAL LLC, BELSITO
PLUMBING LLC, BELCO ASSOCIATES
LLC, JOHN "JUNIOR" BELSITO,
FRANK CIANCIOTTI, and ERIC V.
JOHNSON,

                                 Defendants.



To the Clerk of this Court and all parties of record:

       PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for Defendants

in the above-captioned case and requests that copies of any and all papers served and notices given

in the case be served upon the undersigned counsel.



Dated: October 15, 2020                                 JACKSON LEWIS P.C.
       New York, New York
                                                        666 Third Avenue, 29th Floor
                                                        New York, NY 10017
                                                        T: (212) 545-4000
                                                        Allison.Benz@jacksonlewis.com

                                               By:      s/Allison M. Benz
                                                        Allison M. Benz
Case 1:20-cv-03858-FB-RER Document 19 Filed 10/15/20 Page 2 of 2 PageID #: 82


                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 15, 2020 the foregoing document was filed electronically.
Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
indicated on the electronic filing receipt. Parties may access this filing through the Court’s system.


                                                              s/Allison M. Benz
                                                              Allison M. Benz




                                                -2-
